 



Exhibit 10.5

 

EQUITY INTEREST PURCHASE AGREEMENT

This Equity Interest Purchase Agreement (this “Agreement”) is entered into as of
Dec-27, 2018, between and by the following Parties in Dalian, People’s Republic
of China (“China” or “PRC”):

 

Party A:

 Changchun Fangguan Photoelectric Display Technology Co., Ltd. , with the
registered address of  No.777 Haian Road, Economic Development Zone, Changchun
City;  and the legal representative of  Biao Shang;

 

Party B:

Jialin Liang, with the address of Group 345, Tonghua Road , Shuguang Street,
Nanguan District, Changchun City; and the ID number of 120104196711206810.

Xuemei Jiang,with the address of No.7 Weixing Road, Chaoyang District, Changchun
City;And the ID number of 220223197410231521

 

Party C:

 Changchun Fangguan Electronics Technology Co., Ltd.

with the registered address of  No.777 Haian Road, Economic Development Zone,
Changchun City; and the legal representative of Jialin Liang.

 

WHEREAS:

1.Party A, Changchun Fangguan Photoelectric Display Technology Co., Ltd. , a
wholly foreign-owned enterprise incorporated under the PRC laws;

2.Party B, PRC citizens and the shareholder of Party C holding 95.14% equity
interests of Party C (“Equity Interests”);

3.Party C, Changchun Fangguan Electronics Technology Co., Ltd., a limited
liability company incorporated under the PRC laws;

4.The Equity Interest Pledge Agreement (“Equity Pledge Agreement”) was entered
between and by Party A and Party B on Dec-27, 2018; and

5.The Business Operation Agreement was entered among and by Party A, Party C and
its shareholders on Dec-27, 2018;

 

NOW, THEREFORE, to clarify the rights and obligations of each Party, through
friendly negotiations, the Parties hereby agree to the following:

 

1.Purchase and Sale of Equity Interest

1.1Grant Rights

Approved by Party C, Party B (the “Transferor”) hereby exclusively and
irrevocably grants to Party A or any designated person (“Designated Persons”) an
option to purchase, at any time according to steps determined by Party A, and at
the price specified in Section 1.3 of this Agreement, from the Transferor a
portion or all of the equity interests held by Party B in Party C (the
“Option”). No Option shall be granted to any third party other than Party A
and/or the Designated Persons. The “person” set forth in this Agreement means
any individual person, corporation, joint venture, partnership, enterprise,
trust or non-corporation organization.

 

   

 

 

1.2Exercise Steps

Party A and/or the Designated Persons may exercise Option by issuing a written
notice (the “Notice”) to Party B specifying the equity interest to be purchased
from Party B (the “Purchased Equity Interest”) and the manner of purchase.
Within 7 business days upon the receipt of Notice, Party B shall enter into an
equity transfer agreement with Party A and/or its designated party and ensure
transfer of Purchased Equity Interest to Party A and/or its designated person.

  

1.3Purchase Price



1.3.1When Party A exercises the Option, the purchase price of the Purchased
Equity Interest (“Purchase Price”) shall be equal to the original investment
price of the Purchased Equity Interest (“Original Investment Price” of RMB
9,788,478.90 for 95.14% of equity interests) by Party B, unless applicable PRC
laws and regulations require appraisal of the equity interests or stipulate
other restrictions on the purchase price of equity interests.

 

1.3.2If the applicable PRC laws require appraisal of the equity interests or
stipulates other restrictions on the purchase price when Party A exercises the
Option, the Parties agree that the Purchase Price shall be set at the lowest
price permissible under the applicable laws. If the lowest price is higher than
the original investment, the amount exceeded shall be repaid to Party A.

 

1.4Transfer of the Purchased Equity Interest

After Party A provides written notice to purchase equity interest pursuant to
this Agreement, each time the option is exercised:

1.4.1Party B shall ask Party C to convene a shareholders’ meeting. During the
meeting, a resolution, for Party B to transfer Equity Interest to Party A and/or
the Designated Persons, shall be made, and Party B shall sign a confirmation
letter waiving the first right of refusal for other equity interests in Party C;

 

1.4.2Party B shall, pursuant to the terms and conditions of this Agreement and
the Purchased Equity Interest Notices, enter into an equity interest transfer
agreement with Party A and/or the Designated Persons (as applicable) for each
transfer;

 

1.4.3The related parties shall execute all other requisite contracts, agreements
or documents, obtain all requisite governmental approvals and consents, and
conduct all necessary actions, without any security interest, transfer the valid
ownership of the Purchased Equity Interest to Party A and/or the Designated
Persons, and have Party A and/or the Designated Persons be the registered owner
of the Purchased Equity Interest at administration for industry and commerce. In
this clause and this Agreement, “Security Interest” includes guarantees,
mortgages, pledges, the rights or interests of third parties, any equity
interest purchase right, right of acquisition, right of first refusal, right of
set-off, ownership detainment or other security arrangements. It does not
include any security interest subject to the Equity Pledge Agreement.

 

1.4.4Party B and Party C shall unconditionally assist Party A in obtaining the
governmental approvals, permits, registrations, filings and complete all
necessary formalities for obtaining the Purchase Equity Interest.

 

   

 

 

1.5Payment

Payment method of the Purchase Price shall be determined through consultation by
Party A and/or the Designated Persons with Party B according to applicable laws
when the option is exercised. Party A and Party B hereby agree that Party B
shall repay any amount that is paid by Party A and/or the Designated Persons to
Party B in connection with the Purchased Equity Interest to Party A in
accordance with the law as reimbursement for the interest or cost under the
Exclusive Technical Support Services Agreement as allowed by the law.

 

2.Party B and Party C’s Promise



2.1Without prior written consent by Party A, not to, in any form supplement,
change or amend the Articles of Association of Party C, increase or decrease
registered capital of the corporation, or change the structure of the registered
capital in any other form.

 

2.2Without prior written consent by Party A, not to, upon the execution of this
Agreement, sell, transfer, mortgage or dispose in any other form, any legitimate
or beneficial equity interests, or approve any other security interest set on it
except the pledges pursuant to the Equity Pledge Agreement.

 

2.3Without prior written consent by Party A, not to decide, support or execute
any shareholders resolution at Party C’s shareholders’ meeting that approves any
sale, transfer, mortgage or disposal of any legitimate or beneficial equity
interest, or allow any other security interest set on it, except pledges on the
equity interests made to Party A or its Designated Persons.

 

2.4At any time, upon Party A’s request, to transfer Equity Interests to Party A
and/or the Designated Person unconditionally at any time, and to waive the first
right of refusal for the equity interests to be transferred held by the other
shareholder of Party C.

 

2.5Without prior written consent by Party A, they shall not agree, support or
execute any shareholders resolution at the Party C’s shareholders’ meeting that
allows Party C to merge, associate with, acquire, or invest in any person.

 

2.6According to fair finance and business standards and customs, to maintain the
existence of the corporation, prudently and effectively operate the business and
handle affairs to maintain the asset value of Party C, and to refrain from any
action/inaction which affects its operations and asset value.

 

2.7Without prior written consent by Party A, not to take any action and/or
inaction, which may materially effect Party C’s assets, business and
liabilities; and not to, upon the execution of this Agreement, sell, transfer,
mortgage or dispose in any other form, any asset, legitimate or beneficial
business interest or income of Party C, or approve any other security interest
set on it.

 

   

 

 

2.8Without prior written consent by Party A, not to cause, inherit, guarantee or
allow the existence of any debt, other than (i) debt arising from normal or
daily business but not from borrowing; and (ii) debt already disclosed to and
consented in writing by Party A.

  

2.9Without prior written consent by Party A, not to enter into any material
contract, other than those needed in the process of normal business operations
(As in this paragraph, any agreement that exceeding one hundred thousand Yuan
(RMB100,000.00) shall be deemed as a material agreement).

 

2.10Without prior written consent by Party A, not to provide any loans or credit
loans to anyone.

 

2.11Upon the request of Party A, to provide all operations and financial
information of Party C.

 

2.12To purchase and hold insurance from insurance companies accepted by Party A,
the insurance amount and category shall be the same as those held by companies
in the same area, operating a similar business and owning similar properties and
assets as Party C.

 

2.13Promptly notify Party A on the occurrence or the potential occurrence of any
litigation, arbitration or administrative procedures related to equity interests
owned by Party B, or Party C’s assets, business and revenue.

 

2.14In order to keep ownership of Party B’s equity interest, to execute all
requisite or appropriate documents, conduct all requisite or appropriate
actions, and make all requisite or appropriate claims, and take all requisite or
appropriate defenses against false claims of compensation.

 

2.15In order to keep ownership of Party C’s assets, to execute all requisite or
appropriate documents, conduct all requisite or appropriate actions, make all
requisite or appropriate claims, and take all requisite or appropriate defenses
against false claims of compensation.

 

2.16Party C shall not distribute dividend to its shareholders in any manners
(Without prior written consent by Party A), but should Party A request it, Party
C should promptly distribute all or part of its dividends to shareholders.

 

2.17Facilitate Shareholder approval of the transfer of Purchased Equity
Interests subject to this Agreement.

 

2.18Upon the request of Party A, to appoint any persons designated by Party A as
director or senior management personnel of Party C.

 

2.19To exercise rights as Party C’s shareholder upon the request, and only upon
the written authorization of Party A.

 

2.20The Parties agree and confirm the meaning of “Party A’s written consent” as
stated in this Agreement means consent approved by the board of Party A, if such
consent is only approved by Party A, it shall not be deemed as having the
written consent of Party A.

  

   

 

 

2.21To adhere strictly to the provisions of this Agreement and other Agreements
entered into collectively or respectively by Party A, Party B and Party C, and
to perform all obligations under these Agreements, without taking any action or
inaction which affects the validity and enforceability of these Agreements.

 

3.Representations and Warranties

As of the execution date of this Agreement and every transfer date, Party B and
Party C hereby represents and warrants to Party A as follows:

 

3.1It has the power and ability to enter into and deliver on this Agreement and
any equity interest transfer Agreements (“Transfer Agreement”, respectively)
which is a party of, for every transfer of Purchased Equity Interest pursuant to
this Agreement, and to perform its obligations under this Agreement and any
Transferring Agreement. Upon execution, this Agreement and the Transfer
Agreements to which it is a party constitute a legal, valid and binding
obligation enforceable against it in accordance with its terms;

 

3.2The execution, delivery, and performance obligations of this Agreement and
any Transfer Agreements do not: (i) cause violation of any relevant PRC laws and
regulations; (ii) constitute a conflict with its Articles of Association or
other organizational documents; (iii) cause a breach to any Agreement or
instrument which it is a party of or is bound by, or constitute a breach under
any Agreement or instruments to which it is a party of or is bound by;
(iv) cause violations of any relevant permits or approvals and/or any relevant
persistent valid conditions; or (v) cause any permits or approvals to be
suspended, or removed, or induce additional conditions;

 

3.3Party C holds valid ownership and sales rights to all its assets. Party C has
not set any security interest on these assets;

 

3.4Party C does not have any unpaid debt, except (i) debt arising in the normal
course business; and (ii) debt already disclosed to Party A to which Party A has
approved in writing;

 

3.5Party C complies with all PRC laws and regulations applicable to the
acquisition of assets;

 

3.6No litigation, arbitration or administrative procedure relevant to the equity
interest and assets of Party C or the corporation is in process, pending
settlement or likely to occur;

 

3.7Party B holds valid ownership sales rights to its equity interest and has not
any security interests on these interests, other than the security interests
pursuant to the Equity Pledge Agreement.

 

   

 

 

4.Breach of Contract



4.1If any party (“Defaulting Party”) breaches any provision of this Agreement,
which may cause damages to other parties (“Non-defaulting Party”), the
Non-defaulting Party con notify the Defaulting Party in writing, requesting it
rectify and correct such a breach of contract; if the Defaulting Party does not
take actions which rectify and correct such breach to the satisfaction of the
Non-defaulting Party within fifteen (15) days upon the issuance of the written
notice, the Non-defaulting Party can take actions pursuant to this Agreement or
other measures in accordance with laws in response.

 

4.2The occurrence of the following events constitute a breach of contract by
Party B:



(1)any violation by Party B of the provisions of this Agreement, or these exists
in the representation and warranties hereunder material mistakes, inaccuracies
or are otherwise incorrect;



(2)transference in any manner, or the pledging of any rights pursuant to this
Agreement without the prior written consent of Party A; or



(3)this Agreement, Exclusive Technical Support Services Agreement and/or Equity
Pledge Agreement becomes invalid or unenforceable.



 

4.3Should a breach of contract or violation of provisions under Exclusive
Technical Support Services Agreement, Equity Pledge Agreement and Business
Operation Agreement occur, Party A can take the following actions:



(1)request Party B transferring all or part of Purchased Equity Interests at
Purchase Price to Party A or the Designated Persons; and

 

4.4Once Party A realizes the pledge pursuant to Article 9 of the Equity Pledge
Agreement and, Party A obtains the relevant payments, Party B will be deemed to
have fulfilled its obligations under this Agreement and Party A should not
request any other payments from Party B.

 

5.Assignment



5.1Without prior written consent of the Party A, Party B shall not transfer its
rights and obligations under this Agreement to any third party; if Party B dies,
Party B agrees to transfer the rights and obligation under this Agreement to the
person designated by Party A.

 

5.2This Agreement shall be binding on the successor to Party B and is effective
on any successor or transferee as allowed by Party A.

 

5.3Party B hereby agrees that Party A shall be able to transfer all of its
rights and obligation under this Agreement to any third party at its own
discretion. Upon such transfer, Party A is only required to provide written
notice to Party B, and no further consent from Party B will be required.

 

6.Effectiveness and Term



6.1This Agreement shall be concluded and take effect on the date hereof.

 

   

 

 

6.2The term of this Agreement is five (5) years unless early termination in
accordance with this Agreement is initiated or terms of other relevant
agreements entered into by the Parties. This Agreement may be extended through
the written notice by Party A before the expiration of this Agreement. The term
of extension will be decided by Party A.

 

6.3If Party A or Party C’s operation term expires (including any extensions and
grace periods) or is otherwise terminated prior to the expiration of this
Agreement as set forth in Section 6.2, this Agreement shall be terminated
simultaneously, except where Party A has transferred its rights and obligations
in accordance with Section 5.2 of this Agreement.

 

7.Termination



7.1At any time during the term of this Agreement, including any extension
period, if Party A can not exercise the Option indicated in Article 1, Party A
can, at its own discretion, terminate this Agreement by issuing written notice
to Party B and does not need to assume any liability.

 

7.2If Party C, during the term of this Agreement and its extension period, is
bankrupt, dissolved or shut down by authorities, the obligations of Party B
hereunder are terminated; Party B shall continue to perform its obligations
under other agreements entered with Party A.

 

7.3Except under circumstances indicated in clause 7.2, Party B does not have the
right to dissolve this Agreement during the term and extension periods of this
Agreement.

 

8.Taxes and Expenses

Each Party shall, bear any and all registering taxes, costs and expenses as
required by PRC laws for equity transfers arising from the preparation,
execution and completion of this Agreement and all Transfer Agreements.

 

9.Confidentiality

The Parties acknowledge and confirm all oral or written materials exchanged by
the Parties in connection with this Agreement are confidential. The Parties
shall maintain the secrecy and confidentiality of these materials. Without the
written consent of the other Parties, no Party shall disclose to any third party
such materials, except under the following circumstances:

(a)The materials are, or soon to be, public information (but disclosure cannot
be by the Party receiving the information );



(b)The materials are required to be disclosed under applicable laws or the rules
or provisions of a stock exchange; or



(c)Where documents are disclosed by any party to its legal or financial counsel
for the purpose of transactions under this Agreement, said counsel shall also
maintain confidentiality. Any disclosure by employees or agencies employed by
any party shall be deemed as disclosure by such party and shall assume the
liabilities for breach of contract pursuant to this Agreement. This Article
remains in effect even if the Agreement should become void, cancelled,
terminated or unenforceable.

 

   

 

 

10.Notices

Notices or other communications by any party relating to this Agreement shall be
made in writing and delivered personally, sent by mail or a recognized courier
service, or by facsimile transmission to the address set forth below, or such
other addressees specified by the relevant party from time to time. The
effective date of the notice is be determined as follows: (a) a notice delivered
personally is deemed duly served upon delivery; (b) a notice sent by mail is
deemed duly served on the seventh (7th) day after the date when the air
registered mail with postage prepaid has been sent out (as is shown on the
postmark), or the fourth (4th ) day after it is delivered to an internationally
recognized courier service; and (c) a notice sent by facsimile transmission is
deemed duly served as of the receipt time shown on the transmission
confirmation.

  

Party A:  Changchun Fangguan Photoelectric Display Technology Co., Ltd.

Legal Address: No.777 Haian Road, Economic Development Zone, Changchun City

Postcode:

Tel:

Fax:

 

Party B: Jialin Liang

Address:Group 345, Tonghua Road , Shuguang Street, Nanguan District, Changchun
City

Xuemei Jiang

Address:No.7 Weixing Road, Chaoyang District, Changchun City

Postcode:

Tel:

Fax:

 

Party C: Changchun Fangguan Electronics Technology Co., Ltd.

Legal Address: No.777 Haian Road, Economic Development Zone, Changchun City

 

Postcode:

Tel:

Fax:

 

11.Applicable Law and Dispute Resolution



11.1The execution, validity, interpretation and method of dispute resolution
under this Agreement shall be governed by PRC law.

 

11.2The parties shall strive to settle any dispute arising from this Agreement
through friendly negotiations.

 

11.3If no settlement can be reached through negotiations within thirty (30) days
after a dispute is raised, either party can submit the matter to Dalian
Arbitration Commission in accordance with its effective rules.  The arbitration
decision shall be final and is binding upon the Parties. If there is a dispute,
whether newly arising or in the process of arbitration, other then the matters
in dispute, the Parties shall enjoy all other rights and perform all other
obligations pursuant to this Agreement.

 

   

 

 

12.Miscellaneous



12.1The headings contained in this Agreement are for convenient referencing only
and do not affect the interpretation, explanation or meaning of the provisions
of this Agreement.

 

12.2The Parties confirm that upon this Agreement effectiveness, both Parties are
in complete agreement respect to the subject matters and interpretations of this
Agreement and replaces all prior verbal or/and written agreements and
understandings.

  

12.3This Agreement shall bind and benefit the Parties, the “successor” and the
transferees allowed by each Party.

 

12.4Any delay in the exercise of rights granted under this Agreement by either
Party shall not be deemed as a waiver of such rights, and does not affect the
future use of such rights.

 

12.5If any provision of this Agreement is judged as void, invalid or
unenforceable under relevant laws, the provision shall be deemed invalid only
within the applicable area of the law, The validity, legality and enforceability
of the other provisions hereof are not affected or impaired in any way. The
Parties shall cease performing such void, invalid or unenforceable provisions
and replace these with provisions which are valid, effective and enforceable.

 

12.6Any matters excluded in this Agreement shall be negotiated by the Parties.
Any amendment or supplement to this Agreement shall be made in writing.
Amendments and supplements duly executed by each Party shall be deemed as a part
of this Agreement and enjoys the same legal effect as this Agreement.

 

12.7This Agreement is drawn up with three (3) original copies; each Party holds
one (1) copy and each copy has the same legal effect.

 

 [SIGNATURES APPEAR ON FOLLOWING PAGE]

 

IN WITNESS THEREFORE, the parties hereof have personally or through their duly
authorized representatives signed this Agreement as of the date written above.

 

Party A: Changchun Fangguan Photoelectric Display Technology Co., Ltd.

Authorized Representative: Biao Shang

 

By: /s/ Biao Shang       Name: Biao Shang     Position: Authorized
Representative  

 

 

   

 

 

Party B: Jialin Liang

 

/s/ Jialin Liang

 

Jialin Liang

 

 

Party B: Xuemei Jiang

 



/s/ Xuemei Liang   Xuemei Jiang  

 

Party C: Changchun Fangguan Electronics Technology Co., Ltd.

 

By: /s/ Jialin Liang       Name: Jialin Liang     Position: Authorized
Representative  

 

   

 



 

Appendix:

Equity Purchase Notice

(Sample)

To:

According to the Equity Interest Purchase Agreement entered between and by you
and us dated ____ , we hereby notify and request you to transfer   % equity
interests in Changchun Fangguan Electronics Technology Co., Ltd. to  the other
party           with a purchase price of RMB                      in accordance
with the provisions of said agreement.

Regards

 

 Changchun Fangguan Photoelectric Display Technology Co., Ltd.              

(Seal) 

 

   

 

 



List of Equity Holders and Equity Interest Held:

 

Name  

 

Percentage Interest 

Jialin Liang  

75.70% 

Xuemei Jiang   19.44%

 

 



 

 

